            Case 1:18-cv-08517-LLS Document 9 Filed 06/16/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ORFELINA TAVAREZ,

                                 Plaintiff,
                                                                 18-CV-8517 (LLS)
                     -against-
                                                                CIVIL JUDGMENT
LOCAL 32BJ; TRIANGLE SERVICES,

                                 Defendants.

         Pursuant to the order issued June 16, 2020, dismissing the second amended complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the second amended complaint is

dismissed under 28 U.S.C. § 1915(e)(2)(B)(ii).

         Chambers will mail a copy of this judgement to Plaintiff and note service on the docket.

SO ORDERED.

Dated:     June 16, 2020
           New York, New York
                                                            ~sl , Sf~
                                                                Louis L. Stanton
                                                                   U.S.D.J.
